Appeal from a judgment of a City Magistrate sitting as a Court of Special Sessions of the City> yf blew Yoiji, Borough of Richmond, convicting *1078appellant of operating a motor vehicle without being duly licensed (Vehicle and Traffic Law, § 20, subd. 4, par. a). On this appeal appellant contends that the judgment should be reversed and a new trial ordered because of the failure of the court to inform appellant of his right to counsel. The District Attorney does not oppose. Judgment reversed and a new trial ordered. An examination of the record indicates that appellant was not informed of his right to counsel (Code Grim. Pro., § 188). Nolan, P. J., Wenzel, Beldock, Murphy and Ughetta, JJ., concur.